DETAILED ACTION
Status of Claims
Claims 1-12 are pending and are being examined herein.
Priority
Examiner acknowledges Applicant’s request for the benefit of one or more prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c).  The instant application was filed as a Continuation (CON) of application 15/794590, which is now US 10876607, filed 26 Oct 17, which was filed as a Divisional (DIV) of application 13/755040, which is now US 9890838, filed 31 Jan 13, which claimed domestic benefit to provisionally filed application 61/715658, filed 18 Oct 12.  However, since these earlier filed applications only discuss a front gear changer and not any other type of gear changer, and Claims 1-11 are not specifically drawn to a front gear changer and only Claim 12 is (see below written description discussion below in the 35 USC 112 rejection section for further details), the broader Claims 1-11 do not have specification support in these earlier applications and thus will have an effective filing date of 24 Nov 20 (the actual filing date of the instant application), while only the narrower Claim 12 will be given the earlier effective filing date of 18 Oct 12 (the actual filing date of the original provisionally filed application).
Notice of Pre-AIA  or AIA  Status
Based on the Priority section discussion above, the present application’s Claims 1-11 are being examined under the AIA  first to file provisions, and the present application’s Claim 12 is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  These claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Unlike all the previously submitted claims from the earlier filed applications in this application’s continuity chain (and Claim 12 in the instant application’s pending claims), these claims omit the word “front” when describing the location of this derailleur apparatus, which effectively changes the species of a front gear changer (which also happens to be the actual title of the invention for each of these applications) into the broader genus of front, back, or anywhere gear changer, which is not supported by specification.  Per MPEP 2163.05(I)(A): “Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) (claims to a sectional sofa comprising, inter alia, a console and a control means were held invalid for failing to satisfy the written description requirement where the claims were broadened by removing the location of the control means.); Johnson Worldwide Assoc. v. Zebco Corp., 175 F.3d 985, 993, 50 USPQ2d 1607, 1613 (Fed. Cir. 1999) (In Gentry Gallery, the "court’s determination that the patent disclosure did not support a broad meaning for the disputed claim terms was premised on clear statements in the written description that described the location of a claim element--the ‘control means’--as ‘the only possible location’ and that variations were ‘outside the stated purpose of the invention.’ Gentry Gallery, 134 F.3d at 1479, 45 USPQ2d at 1503. Gentry Gallery, then, considers the situation where the patent’s disclosure makes crystal clear that a particular (i.e., narrow) understanding of a claim term is an ‘essential element of [the inventor’s] invention.’")”.  Like Gentry Gallery, Claims 1-11 claim a broader genus (a gear changer) despite the specification only supporting the narrower species (a front gear changer).  Appropriate correction is required.  Note that dependent Claim 12, which brings that broader genus of independent Claim 1 back into the realm of the narrower but supported species, is thus not rejected under this statute.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 (and Claims 5-6 due to dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim utilizes the terms “rearward” and “inboard” (is this supposed to be “inward”?), which are subjective indefinite terms because it is not clear as to what “rearward” or “inward”/”inboard” are referring to unless they are in relation to something else (for example, “rearward” could be towards the rear of the bicycle or towards the rear board, and the rear board is actually claimed to be below the front board relative to the housing [and these boards are not stated to be the top board and bottom board]).  Thus, these directions are unclear.  For purposes of compact prosecution, and under broadest reasonable interpretation, Examiner is interpreting these terms as if they instead were “in a first direction” and “in a second direction”, respectively.  Appropriate corrections are required.
Claim 7 (and Claim 8 due to dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim is dependent on Claim 3 which states “wherein the at least one flexible section is a flex circuit”, but Claim 7 then says “wherein the at least one flexible circuit also includes a motor terminal flex circuit”, which creates indefiniteness because firstly this claim’s limitation says “also includes”, even though no limitation about “the at least one flexible circuit” ever mentions it including anything, so it’s not clear as why the term “also” is in this limitation, and secondly, it’s not clear as to why the limitation begins “wherein the at least one flexible circuit…” (per independent Claim 1) rather than “wherein the flex circuit…” (per Claim 3, which this claim is actually directly dependent upon).  Thus, for purposes of compact prosecution, and under broadest reasonable interpretation, Examiner is interpreting this claim’s limitation as if it instead read “wherein the flex circuit is a motor terminal flex circuit”, which like Claim 3 appears to only be renaming “the at least one flexible circuit”.  Appropriate corrections are required.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim states first that “the rear board includes an encoder chip”, but then states “…mounted on the rear board”.  As such, it becomes indefinite as to whether the encoder chip is a component of the rear board or if it is a separate entity from the rear board and just mounted to it.  For purposes of compact prosecution, and under broadest reasonable interpretation, Examiner is interpreting this limitation as if it instead said “wherein an encoder chip is part of or is mounted on the rear board” to cover both possibilities.  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections of Claims 1-11 set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for the obviousness rejection of Claim 12 set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being obvious over Ichida et al. (US 7306531 B2), herein “Ichida”, in view of Campagnolo (US 7048659 B2).
Regarding Claim 1 (independent), Ichida discloses an electromechanical derailleur (“An electric derailleur has a motor unit having a derailleur motor with an output shaft, a position control mechanism and a controller”, Abstract) for a bicycle (bicycle 10), having a chain (chain C), comprising:
a housing (front derailleur motor unit 33; see at least Figs. 2-4’s 33 comprising 61 comprising 71-72, “Referring now to FIGS. 2-4, 10 and 35-42, the front derailleur motor unit 33 basically includes a derailleur motor unit support structure 61 (FIGS. 2, 35 and 38-42)”, Column 10 Lines 28-30, “The derailleur motor unit support structure 61 basically includes a motor unit casing or housing 71 (FIGS. 38-42) and a motor unit cover 72 (FIGS. 2-4). The casing 71 and the cover 72 are configured and arranged to enclose and support the front derailleur motor 62 and the motor drive train 63. Preferably, the casing 71 and the cover 72 are constructed of a rigid, lightweight material such as a hard plastic material”, Column 11 Lines 3-9) attachable to the bicycle (see at least Figs. 2-4 where 33 comprising 61 comprising 71-72 is attached to 16; “bicycle 10 further includes a bicycle frame 14 having a seat tube 16 with the motorized front derailleur 12 mounted to the seat tube 16 by a bracket 18 and fasteners or bolts 19 as seen in FIGS. 1-5”, Column 6 Lines 51-54);
a linkage (motor linkage 34/derailleur linkage 41) movably coupled to the housing (see at least Figs. 2-4 where both 34 and 41 are moveably coupled to 33 comprising 61 comprising 71-72);
a chain guide (chain guide 40) movably coupled to the linkage (see at least Figs. 2-4 where 40 (comprising 40a, 40b, 40c, and 40d) is moveably coupled to both 34 and 41) for contacting the chain (see at least Fig. 1 where the chain clearly runs through the middle of the chain guide); and
a printed circuit board assembly (PCBA) (printed circuit board 87 in combination with controller 20 and the wired connection between them; “As seen in FIGS. 35 and 36, the position control mechanism 64 basically includes a printed circuit board 87 with a digital signal providing mechanism in the form of a digital position sensor 89 and an analog signal providing mechanism in the form of an analog (top-low brush) position sensor 90. The digital position sensor 89 forms a digital position sensing device, while the analog position sensor 90 forms a mechanical/electrical position sensing device. The printed circuit board 87 has a plurality of electrical circuits formed thereon in a conventional manner for controlling the operation of the front derailleur motor 62 via the controller 20 in response to signals from the electronic shifters 21 and 22, the digital position sensor 89 and the analog position sensor 90 as well as other sensors as such a wheel rotation sensor and a crank rotation sensor (FIG. 8). The digital position sensor 89 and the analog position sensor 90 are configured and arranged to send digital and analog signals, respectively, to the controller 20 such that the controller 20 controls the electrical current to the front derailleur motor 62”, Column 11 Line 60 to Column 12 Line 12) supported within the housing (see at least Fig. 35 where at least 87 is within 71; also see obviousness discussion below), the PCBA having a front board (controller 20; also see obviousness discussion below) and a rear board (printed circuit board 87), connected by at least one flexible section (i.e. the wired connection between controller 20 and printed circuit board 87), wherein the front board and the rear board are oriented vertically relative to the housing (see at least Fig. 1 where controller 20 serving as the front board is above and in front of the location of the housing where the printed circuit board 87 serving as the rear board is located), and the front board includes a radio (see obviousness discussion below) and a processor mounted on the front board (“electronic controller 20 is a processing mechanism that preferably includes a microcomputer 23 with shifting control programs that controls the front and rear derailleurs 12 and 13, as discussed below. The electronic controller 20 can also include other conventional components such as an input interface circuit, an output interface circuit, and storage devices such as a ROM (Read Only Memory) device and a RAM (Random Access Memory) device. The internal RAM of the electronic controller 20 stores statuses of operational flags and various control data. The internal ROM of the electronic controller 20 stores the predetermined parameter for various shifting operations”, Column 7 Lines 13-24).
Ichida does not disclose its controller 20 as a first “board” or “supported within” the front derailleur motor unit 33, nor that it also includes a radio.  This is because Ichida does not discuss wireless communication of the signals between the shift levers/buttons (utilizing controller 20) to the circuit board 87, and thus there is no need for a “radio” in Ichida.  But replacing the wired connections of Ichida (such as the connection between the shift levers/buttons (utilizing controller 20) and circuit board 87) with wireless connections would be obvious in view of Campagnolo, in the same field (“The electric connections between the component parts of the device made according to this invention can also be achieved with a wireless type of technology, using transmitter and receiver devices associated with the various components”, Column 6 Line 66 to Column 7 Line 3), and if that modification were made, one of ordinary skill in the art at the time of filing would understand that this inherently requires both the shift levers/buttons (utilizing controller 20) and circuit board 87 of Ichida to include said transmitter and receiver devices (i.e. a wireless “radio”) so that they may wirelessly communicate with each other.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Ichida so that the shift levers/buttons (utilizing controller 20) and the circuit board 87 included transmitter and receiver devices (i.e. a wireless “radio”) so that they may wirelessly communicate with each other and remove the need for wires, which is obvious in view of the teachings of Campagnolo.  Secondly, the location of Ichida’s controller 20, although shown in the vicinity of the shift levers/buttons in Fig. 1, is clearly not critical to their disclosure because despite the criticality of that controller 20’s functionality, nothing in the disclosure’s specification itself actually discusses its location.  So following the above modification that would enable wireless communication between the shift levers/buttons and printed circuit board 87, it is merely just a matter of obvious design choice for where to locate controller 20, as some may prefer it be more easily accessed by the bicycle’s rider (such as the location it is shown in Fig. 1 of Ichida) while others may prefer it be collocated with printed circuit board 87 in the same housing (thus making it another “board” within the printed circuit board assembly of controller 20 and printed circuit board 87 and the connection between them).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Ichida so that controller 20 was actually a board of its own supported within the same front derailleur motor unit 33 and collocated with printed circuit board 87, as is merely a matter of obvious design choice.  Finally, this claim does not discuss any components or functionality of either the “flexible section” or the “rear board” of the printed circuit board assembly (only the “front board”), further supporting these obviousness rationales, as it has long been held that (a) rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70), (b) forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)), and (c) processing requirements done by more less powerful distributed computing devices versus less (or a single) more powerful computing device/-s are generally considered obvious variants of each other unless there is clearly an unexpected result stemming from executing the processing requirements in a specific distributed or non-distributed manner.
Regarding Claim 2, Ichida as modified by Campagnolo renders obvious the electromechanical derailleur for a bicycle of Claim 1, and Ichida further discloses the electromechanical derailleur further comprising a motor (front derailleur motor 62/262), the motor positioned between (see obviousness discussion per the rejection of Claim 1 above, which is not being repeated for the sake of brevity) the front board (controller 20) and the rear board (printed circuit board 87).
Regarding Claims 3 and 7, Ichida as modified by Campagnolo renders obvious the electromechanical derailleur for a bicycle of Claim 2, wherein the at least one flexible section is a flex circuit (per Claim 3), and wherein the is a motor terminal flex circuit (per Claim 7, dependent on Claim 3) (these limitations merely rename “the at least one flexible section” as “a flex circuit” and then “a motor terminal flex circuit”, because there are no limitations here discussing any additional structure/functionality for this element, thus they have no patentable weight).
Regarding Claims 4-6, Ichida as modified by Campagnolo renders obvious the electromechanical derailleur for a bicycle of Claim 3, but this combination does not discuss: wherein the flex circuit extends past the side of the front board where it is attached, is bent in a first direction at a first angle to run along the length of the motor, and is bent ina second direction at a second angle to connect to the rear board (per Claim 4), wherein the first angle and the second angle are identical (per Claim 5, dependent on Claim 4), and wherein the first angle and the second angle are 90 degrees (per Claim 6, dependent on Claim 5).  However, these structural limitations are merely another matter of obvious design choice in view of the already provided obviousness discussion per the rejection of Claim 1 above (which is not being repeated for the sake of brevity), as a flex circuit meant to connect two distributed processing devices such as the two claimed boards can clearly be bent in other manners appropriate for the shape of the utilized motor separating them, and the shape of the motor is not actually limited by these claims, thus the way the flex circuit is shaped can be in any way someone wants it to (or doesn’t even have to exist at all if for example the computing functionality of the two boards were merged into a single board, or if the two boards were each on the same side of the motor).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Ichida so that the at least one flexible section is a flex circuit that extends past the side of the front board where it is attached, is bent in a first direction at a first angle to run along the length of the motor, and is bent ina second direction at a second angle to connect to the rear board, that the first angle and the second angle are identical, and that the first angle and the second angle are 90 degrees, which is merely a matter of obvious design choice, in order to wrap around the shape of a motor to connect two boards sharing processing loads that are on either side of a motor.  In support of this obviousness design choice rationale, it should be noted that applicant’s own disclosure as shown in the drawings shows one side angled at 45 degrees and the other side as a curve rather than a straight angle, thus clearly making these specific details design choices.  Other options one of ordinary skill in the art would consider as part of this design choice decision is having the flex circuit just go straight across the motor (zero angle for either side) or purely a curved circuit going around the motor (no angles at all).
Regarding Claim 8, Ichida as modified by Campagnolo renders obvious the electromechanical derailleur for a bicycle of Claim 7, and Ichida further discloses wherein the motor terminal flex circuit connects the motor and the PCBA (“as seen in FIGS. 36 and 37, the analog position sensor 90 includes an electrical contact plate with three stationary electrical brushes 90a, 90b and 90c that are mounted on the printed circuit board 87, and three movable electrical contacts 90a', 90b' and 90c' that are mounted on the output shaft 85 to rotate therewith. The electrical brushes 90a, 90b and 90c are coupled in a cantilever fashion to the printed circuit board 87 with their free ends arranged to selectively contact the movable electrical contacts 90a', 90b' and 90c' that are mounted to the output gear 84 of the output shaft 85”, Column 12 Lines 57-67, “output shaft 85 of the motor drive train 63 of the motor 62”, Column 12 Lines 47-48).
Regarding Claim 9, Ichida as modified by Campagnolo renders obvious the electromechanical derailleur for a bicycle of Claim 1, and while Ichida remains silent regarding, Campagnolo further teaches wherein an encoder chip is part of or is mounted on the rear boardencoder 32; “microprocessor unit 40 is also connected to the encoder 32, which detects the angular position of the screw 30, and consequently of the rear derailleur, so as to stop the electric motor when a required transmission gear has been reached, the gear being selected by manually operating the levers 43 and 44 (which are operated to shift the chain into higher or lower gears, respectively)”, Column 2 Lines 47-53).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Ichida so that the rear board includes or has encoder 32 mounted to it, as further taught by Campagnolo, in order to provide the means for detecting when the motor should be turned off after the appropriate transmission adjustment has been made.
Regarding Claims 10-11, Ichida as modified by Campagnolo renders obvious the electromechanical derailleur for a bicycle of Claim 1, and Ichida further discloses wherein the housing is made of a material transparent to wireless signals (per Claim 10), and wherein the material is plastic (per Claim 11) (“Preferably, the casing 71 and the cover 72 are constructed of a rigid, lightweight material such as a hard plastic material”, Column 11 Lines 8-9).
Claim 12 is rejected under 35 U.S.C. 103(a) as being obvious over Ichida in Campagnolo.
Regarding Claim 12, Ichida as modified by Campagnolo renders obvious the electromechanical derailleur for a bicycle of Claim 1, and Ichida further discloses that the electromechanical derailleur is a front derailleur (motorized front derailleur 12/212).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663